UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-51821 LAKE SHORE BANCORP, INC. (Exact name of registrant as specified in its charter) United States 20-4729288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 31 East Fourth Street, Dunkirk, New York (Address of principal executive offices) (Zip code) (716) 366-4070 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated file o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: Common stock ($0.01 par value) 5,939,132 shares outstanding as of November 1, 2012. TABLE OF CONTENTS ITEM PART I PAGE 1 FINANCIAL STATEMENTS - Consolidated Statements of Financial Condition as of September 30, 2012 (Unaudited) and December 31, 2011 3 - Consolidated Statements of Income for the Three and Nine Months ended September 30, 2012 and 2011 (Unaudited) 4 - Consolidated Statements of Comprehensive Income for the Three and Nine Months ended September 30, 2012 and 2011 (Unaudited) 5 - Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months ended September 30, 2012 and 2011 (Unaudited) 6 - Consolidated Statements of Cash Flows for the Nine Months ended September30, 2012 and 2011 (Unaudited) 7 - Notes to Unaudited Consolidated Financial Statements 8 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 52 4 CONTROLS AND PROCEDURES 52 PART II 1A RISK FACTORS 53 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 53 6 EXHIBITS 54 SIGNATURES 55 2 PART I Item 1. Financial Statements LAKE SHORE BANCORP, INC. and SUBSIDIARY Consolidated Statements of Financial Condition September 30, 2012 December31, 2011 (Unaudited) (Dollars in thousands, except per share data) Assets Cash and due from banks $ $ Interest earning deposits Federal funds sold Cash and Cash Equivalents Securities available for sale Federal Home Loan Bank stock, at cost Loans receivable, net of allowance for loan losses 2012 $1,499; 2011 $1,366 Premises and equipment, net Accrued interest receivable Bank owned life insurance Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Interest bearing $ $ Non-interest bearing Total Deposits Short-term borrowings Long-term debt Advances from borrowers for taxes and insurance Other liabilities Total Liabilities Commitments and Contingencies — — Stockholders’ Equity Common stock, $0.01 par value per share, 25,000,000 shares authorized; 6,612,500 shares issued and 5,939,132 shares outstanding at September 30, 2012 and December 31, 2011 66 66 Additional paid-in capital Treasury stock, at cost (673,368 shares at September 30, 2012 and December 31, 2011) ) ) Unearned shares held by ESOP ) ) Unearned shares held by RRP ) ) Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 3 LAKE SHORE BANCORP, INC. and SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Ended
